UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4155



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JARROD KEVIN DIXON, a/k/a Jerod,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00441-TLW-1)


Submitted:   June 2, 2008                 Decided:   June 25, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Reginald I. Lloyd, Rose
Mary Parham, Assistant United States Attorneys, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              On January 29, 2003, Jarrod Kevin Dixon was sentenced to

seventy-one months’ imprisonment and three years of supervised

release after pleading guilty to being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (2000). On December

13, 2007, the district court found Dixon in violation of the terms

and conditions of his supervised release and sentenced him to

twenty-four months’ imprisonment - the statutory maximum - and an

additional     one   year   term    of    supervised   release.        18   U.S.C.

§ 3559(a)(3) (2000); 18 U.S.C.A. § 3583(e)(3) (West 2000 & Supp.

2007).     On appeal, Dixon asserts that the district court plainly

erred    in   sentencing    him    to    an   additional   year   of   supervised

release.      The Government agrees and has filed a motion to remand

for resentencing.

              On January 26, 2002, when Dixon committed the underlying

offense, 18 U.S.C. § 3583(h) permitted reimposition of supervised

release only if the district court imposed less than the maximum

prison term for a defendant’s supervised release violation.                  Thus,

because the active prison term imposed upon Dixon for violation of

supervised release was the statutory maximum, the imposition of an

additional one year term of supervised release on Dixon constituted

plain error that affected his substantial rights. United States v.

Castorani, 88 F. App’x 552 (4th Cir. 2004) (unpublished) (citing

United States v. Maxwell, 285 F.3d 336, 342 (4th Cir. 2002).


                                        - 2 -
Accordingly, we affirm the district court’s finding that Dixon

violated the terms of supervised release, vacate the sentence

imposed by the district court, and remand for resentencing.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                         AFFIRMED IN PART, VACATED
                                             IN PART, AND REMANDED




                              - 3 -